                                   Case 18-23184-RAM                      Doc 20         Filed 12/20/18                 Page 1 of 10


                    nto ationto kienti               our case

   Debtor 1           JEFFFRY               A.           SALTZM A N
                     First Name        Ned° Name          Last Name

   Debtor 2
   (Spouse if Filing) First Name       Middle Name        Last Name

   United States Bankruptcy Court for the:           SOUTHERN DISTRICT OF FLORIDA

   Case number          18-23184-RAM
   (if known)




  Official Form 427
  Cover Sheetfor Reaffirmation Agreement                                                                                                             12/16
 Anyone who Is a party to a reaffirmation agreement may fill out and file thls form. Fill It out completely; attach It to the reaffirmation agreement,
 and file the documents within tho time sot under Bankruptcy Rule 4008.


                Explain the Repayment Terms of the Reaffirmation Agreement

 1. Who Is the creditor?
                                        WORLD OMNI FINANCIAL CORPORATION
                                       Name of the creditor


 2. How much Is the debt?
                                       On the date that the bankruptcy case is filed     $3 384.39

                                       To be paid under the reaffirmation agreement $3,384.39

                                          $ 385,77 per month (if fixed Interest rate)


  . What la tho Annual
    Percentage Rate(APR)               Before the bankruptcy case was filed _2.89_%
    of Interest? (See
    Bankruptcy Code                    Under the reaffirmation agreement        2.89 %               ✓      Fixed rate
    § 624(k)(3)E                                                                                     ❑     Adjustable rate


 4, Does collateral secure            ❑ No
      the debt?                       ✓ Yes. Describe the collateral.      2014 TOYOTA COROLLA - 2T1 BURHE4EC107275
                                            Current market value           $ 10.275.00 (NADA)


 6.- Does the cnxiltor assort ✓ No
     that the debt la         ❑ Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt in non-dischargeable.
     nondlschargeable?


 6. Using information from Income and expenses reported on Schedules lend J                              Income and expenses stated on the neatItanation agreement
    School/la t Your/ammo
    (Official Form 1061) and
    Schadulo I:Your             6a. Combined monthly income from                $1-61Z0o 6e.after
                                                                                                Monthly income from all sources
                                                                                                                                 Ltstv.ct
    np6/130:1(Official Form         line 12 of Schedule I                                          payroll deductions
     106J), fill In the amounts.
                                6b. Monthly expenses from line 22c of $
                                    Schedule J
                                                                                    ON At 6f. Monthly expenses                  5c04.a).
                                     6c. Monthly payments on all
                                         reaffirmed debts not listed on
                                                                                    0 6g. Monthly   payments on all
                                                                                              reaffirmed debts not included in
                                         Schedule J                                                          monthly expenses

                                     6d. Scheduled net monthly Income                                6h. Present not monthly Income
                                         Subtract lines 6b and 6c from 6 a.                               Subtract lines 61 and 6g from 6e.
                                         If the total is less than 0, put the                             If the total is less than 0, put the
                                         number in brackets.                                              number in brackets.




Official Form 427                                       Cover Sheet for Reaffirmation Agreement                                                        page 1
                            Case 18-23184-RAM                           Doc 20           Filed 12/20/18                Page 2 of 10




                                                                                                               Case number(ammo Ek2.MM:RAtd
 Debtor I       Egaifit..--&-----55832Mal
                 Fht Nano      144ot° Ns=               Lag range




 T.    Are the taconse mounts            liNe
       on thus ea and fie                0 Yes.Explain why they are different and complete Ma 10..                                                               •
       different?



  O. Ara Use expense                      i No
                                         I.
     amountsen Urwa Oh                   0Yes. Explain why they are different and complete line 10..                                                             •
     and Of different?




  O. 13 Oa not monthly                    p
       Income to Etna eh taco             WYes. A presumption of hardship arises (unless the creditor is a audit unton).
       than zero/                           Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
                                            Complete     10.
                                                      A             '
                                                                    '
                                                                    t
                                                                    -            CtMaittk.                 eseYte(CtiQci            Clea.

                                                      ThGOCeS                    1S        iCA.         e
                                                                                                        -__A4*-



 ie. Debtor's cralificatton                       I certify that each explanation on tines 7-9 is true and correct.
     aboutlbws 7.0
       If any answer on fines 7-9 es                         //
       Yes. the debtor must sign                      ,   ,e/#141
       he .                                                  1
                                                      .g li11 1te
                                                      .
                                                       Si       • Debtor 1                                  Signature of Debtor 2(Spouse Only In a Joint Case)
       If a:l the answers on tines 7-9
       are MA go to       11.

                                                                                                            •                              .
 it.   Did CM attorney represent         9
       the debtor to negotiating         UNes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
       the itafrOidtan                           Cli
       agreement?                                       es




 Mauve:Eh cuttido form                 I carittV that the attached agreement ton true and correct copy ado)reoffinttattan agreementtam=the
 mustaro here.                         posttest tined an this OntargteetterRostaorshbadtgruarierst


                                                                                                                           Date 11
                                                                                                                                 / 10
                                                                                                                                    ,41 ((i?
                                           Slays so                                                                             eat / OD /



                                         .
                                         er.El i Gork2h
                                                 Nmro


                                          Check one:

                                          c
                                          .11   0ebtor or Debtor's Attorney
                                          vi    Creditor or Creditors Attorney



Official Form 427                                       Clover attestfor Raofftrrnothro Agreement                                             page 2
             Case 18-23184-RAM            Doc 20         Filed 12/20/18               Page 3 of 10


132400A1B ALT(Form 2400A/B ALT)(12/15)


                                                  /resumption of Undue Hardship
                                                  0 No Presumption of Undue Hardship
                                                  (Check box as directed in Part D: Debtor's Statement
                                                   in Support of Reaffirmation Agreement)



                             UNITED STATES BANKRUPTCY COURT
                                  Southern District of Florida

In re: Jeffery A. Saltzman                                                      Case No. I8-23184-RAM
              Debtor(s).                                                        Chapter 7

                           REAFFIRMATION AGREEMENT
      [Indicate all documents included in Misfiling by checking each applicable box.]

        o Part A: Disclosures, Instructions and              o Part D: Debtor's Statement in
          Notice to Debtor(pages 1-5)                          Support of Reaffirmation Agreement
        o Part B: Reaffirmation Agreement                    o Part E: Motion for Court Approval
        o Part C: Certification by Debtor's Attorney
      [Note: Complete Part E only ifdebtor was not represented by an attorney during
      the course ofnegotiating this agreement. Note also: Ifyou complete Part E, you must
      prepare andfile Form 2400C ALT — Order on Reaffirmation Agreement]

        Name of Creditor: WORLD OMNI FINANCIAL CORPORATION

        o[Check this box if] Creditor is a Credit Union as defined in §19(b)(1)(a)(iv) of the
          Federal Reserve Act

PART A: DISCLOSURE STATEMENT,INSTRUCTIONS AND NOTICE TO DEBTOR

        1.           DISCLOSURE STATEMENT

        Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
    This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED

The amount of debt you have agreed to reaffirm:                                           $3,384.39


    The amount ofdebt you have agreed to reaffirm includes altfees and costs (ifany) that have
accrued as ofthe date ofthis disclosure. Your credit agreement may obligate you to pay additional
amounts which may come due after the date ofthis disclosure. Consult your credit agreement.




                                                                                          46590 — Saltzman   I
              Case 18-23184-RAM               Doc 20       Filed 12/20/18        Page 4 of 10


 112400AM ALT(Form 2400A/B ALT)(12/15)                                                                 2

 A NNUAL PERCENTAGE RATE

[The annual percentage rate can he disclosed in different ways, depending on the type ofdebt.]

         a. If the debt is an extension of "credit" under an "open end credit plan," as those terms are
 defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose the annual
 percentage rate shown in (i) below or, to the extent this rate is not readily available or not applicable, the
 simple interest rate shown in (ii) below, or both.

        (i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
         the debtor in the most recent periodic statement prior to entering into the
         reaffirmation agreement described in Part B below or, if no such periodic
        statement was given to the Debtors during the prior six months, the annual
         percentage rate as it would have been so disclosed at the time of the disclosure
        statement: 2.89%.

                                                --- And/Or ---

         (ii) The simple interest rate applicable to the amount reaffirmed as of the date this
         disclosure statement is given to the debtor: /69%. If different simple interest
         rates apply to different balances included in the amount reaffirmed, the amount
         of each balance and the rate applicable to it are:

         $            @              %;
         $            @              %;
         $            @              %.

         b. if the debt is an extension of credit other than under than an open end credit plan, the creditor
 may disclose the annual percentage rate shown in (I) below, or, to the extent this rate is not readily
 available or not applicable, the simple interest rate shown in (ii) below, or both.

        (i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act,
         as disclosed to the debtor in the most recent disclosure statement given to the
         debtor prior to entering into the reaffirmation agreement with respect to the debt
        or, if no such disclosure statement was given to the Debtors, the annual
         percentage rate as it would have been so disclosed: 2.89%


                                                — And/Or ---


        (ii) The simple interest rate applicable to the amount reaffirmed as of the date
        this disclosure statement is given to the debtor: 2.69%. If different simple
        interest rates apply to different balances included in the amount reaffirmed, the
        amount of each balance and the rate applicable to it are:




                                                                                    46590 — Saltzman       2
               Case 18-23184-RAM                     Doc 20         Filed 12/20/18             Page 5 of 10


B2400A/11 ALT(Form 2400A/11 ALT)(12/15)                                                                                3




        c. If the underlying debt transaction was disclosed as a variable rate transaction on the most
recent disclosure given under the Truth in Lending Act:

          The interest rate on your loan may be a variable interest rate which changes from
          time to time, so that the annual percentage rate disclosed here may be higher or
          lower.


        d. If the reaffirmed debt is secured by a security interest or lien, which has not been waived or
determined to be void by a final order of the court, the following items or types of items of the debtors'
goods or property remain subject to such security interest or lien in connection with the debt or debts
being reaffirmed in the reaffirmation agreement described in Part B.

Item or Type of Item                                       Original Purchase Price or Original A mount of Loan

2014 TOYOTA COROLLA                                                  $ 27,775.44

VIN: 2TIBURHE4ECI07275

Optional—At the election of the creditor, a repayment schedule using one or a combination of the
following may be provided:

Repayment Schedule:

Your first payment in the amount of $385.77 is due on Decem ber 8, 201 8, but the future payment amount
may be different. Consult your reaffirmation agreement or credit agreement, as applicable.(1)


                                                           ---Or---


A reasonably specific description of the Debtors' repayment obligations to the extent known by the
creditor or creditor's representative.



I If your account is past due, the amount past due must be paid in full on or before the entry of your Bankruptcy
Discharge. Failure to pay the Arrearage prior to the entry of the Discharge Order shall be deemed an event of default under the
existing Retail Installment Contract and this Agreement.




                                                                                                   46590 — Saltzman        3
             Case 18-23184-RAM              Doc 20      Filed 12/20/18         Page 6 of 10


112400A/11 ALT(Form 2400A/B ALT)(12/15)                                                            4


2.      INSTRUCTIONS AND NOTICE TO DEBTOR


       Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to
make sure the decision is in your best interest, If these steps are not completed, the reaffirmation
agreement is not effective, even though you have signed it.

        1. Read the disclosures in this Part A carefully. Consider the decision to reaffirm carefully.
Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may use a separate
agreement you and your creditor agree on).

       2. Complete and sign Part D and be sure you can afford to make the payments you are agreeing
to make and have received a copy of the disclosure statement and a completed and signed reaffirmation
agreement.

       3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

       4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

        5. The original of this disclosure must be filed with the court by you or your creditor. If a
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be attached.

        6. If the creditor is not a Cred it Union and you were represented by an attorney during the
negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective upon filing
with the court unless the reaffirmation is presumed to be an undue hardship as explained in Part D. If the
creditor is a Credit Union and you were represented by an attorney during the negotiation of your
reaffirmation agreement, your reaffirmation agreement becomes effective upon filing with the court.

        7. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the creditor
of the hearing on your reaffirmation agreement. You must attend this hearing in bankruptcy court where
the judge will review your reaffirmation agreement. The bankruptcy court must approve your
reaffirmation agreement as consistent with your best interests, except that no court approval is required if
your reaffirmation agreement is for a consumer debt secured by a mortgage, deed of trust, security deed,
or other lien on your real property, like your home.




                                                                                  46590 — Saltzman     4
             Case 18-23184-RAM              Doc 20       Filed 12/20/18         Page 7 of 10


132400A/B ALT(Form 2400A/8 ALT)(12/15)                                                              5

       YOUR RIGHT TO RESCIND(CANCEL) YOUR REAFFIRMATION AGREEMENT

         You may rescind (cancel) your reaffirmation agreement at any time before the bankruptcy court
enters a discharge order, or before the expiration of the 60-day period that begins on the date your
reaffirmation agreement is filed with the court, whichever occurs later. To rescind (cancel) your
reaffirmation agreement, you must notify the creditor in writing that your reaffirmation agreement is
rescinded (or canceled) to World Omni Financial Corp., 6150 Omni Park Drive, Mobile, Alabama 36609
and file a notice rescinding the reaffirmation agreement in the Bankruptcy Action.

Frequently Asked Questions:


         What are your obligations if you reaffirm the debt? A reaffirmed debt remains your personal
legal obligation. It is not discharged in your bankruptcy case. That means that if you default on your
reaffirmed debt after your bankruptcy case is over, your creditor may be able to take your property or
your wages. Otherwise, your obligations will be determined by the reaffirmation agreement which may
have changed the terms of the original agreement. For example, if you are reaffirming an open end credit
agreement, the creditor may be permitted by that agreement or applicable law to change the terms of that
agreement in the future under certain conditions.


         Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure you can
afford the payments you agree to make.


        W hat if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A "lien" is often referred to as a security interest, deed of trust,
m ortgage or security deed. Even if you do not reaffirm and your personal liability on the debt is
discharged, because of the lien your creditor may still have the right to take the property securing the lien
if you do not pay the debt or default on it. If the lien is on an item of personal property that is exempt
under your State's law or that the trustee has abandoned, you may be able to redeem the item rather than
reaffirm the debt. To redeem, you must make a single payment to the creditor equal to the amount of the
allowed secured claim, as agreed by the parties or determined by the court.


        NOTE: When this disclosure refers to what a creditor "may" do, it does not use the
        word "may" to give the creditor specific permission. The word "may" is used to tell
        you what might occur if the law permits the creditor to take the action. If you have
        questions about your reaffirming a debt or what the law requires, consult with the
        attorney who helped you negotiate this agreement reaffirming a debt. If you don't
        have an attorney helping you, the judge will explain the effect of your reaffirming a
        debt when the hearing on the reaffirmation agreement is held.




                                                                                   46590 — Saltzman     5
            Case 18-23184-RAM               Doc 20       Filed 12/20/18          Page 8 of 10




 B2400A/13 ALT(Form 2400A/B ALT)(12/15)                                                            6


PART B: REAFFIRMATION AGREEMENT.


         1(we)agree to reaffirm the debts arising under the credit agreement described belowe.


         I. Brief description ofcredit agreement:




        2. Description of any changes to the credit agreement made as part of this reaffirmation
 agreement:


       (
SIONATURE S)
           :


 Borrower;                                              Accepted by creditor;


 3egeki k.1.1s2nico                                     World Omni Financial Corp,
                                                       (Printed Name of Creditor)
(Print
         01/
---217%/1                                               P.O. Box 991817
                                                               AL 33691-8817
(Signature)                                            (Address ofC itor)

 Date:
                                                       (Signature)

 Co-borrower,if also reaffirming these debts:           14:+14e}tart-Sul        g., Esquire-     H. of dot,i)
                                                       (Printed Name and Title of Individual           FL ti'etk-   NI0Tto3
                                                        Signing for Creditor)
(Print Name)


(Signature)                                             Date of creditor acceptance:

 Date:                                                                /za is)




                                                                                  46590 — Saltzman 6
             Case 18-23184-RAM             Doc 20       Filed 12/20/18       Page 9 of 10


B2400A/11 ALT(Form 2400A/B ALT)(12/15)                                                              7




PART C: CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY).


      [To befiled only ifthe attorney represented the debtor during the course ofnegotiating this
agreement.]


        I hereby certify that (I) this agreement represents a fully informed and voluntary agreement by
the debtor;(2) this agreement does not impose an undue hardship on the debtor or any dependent of the
debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this agreement and
any default under this agreement.

        (  Check box, if applicable and the creditor is not a Credit Union.] A presumption of undue
hardship has been established with respect to this agreement. In my opinion, however, the debtor is able
to make the required payment.



Printed Name of Debtor's Attorney:         j
                                           YYjaCtIA LAO           e-e-Le 4--

Signature of Debtor's Attorney:

Date:    \2114




                                                                                 46590 — Saltzman       7
            Case 18-23184-RAM               Doc 20       Filed 12/20/18        Page 10 of 10




 B24110A/13 ALT(Form 2400A/B ALT)(I 2/I5)                                                       8




PART D:DEBTORS'STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT


         [Read and complete sections 1 and 2 Q& ifthe creditor is a Credit Union and
         the debtor is represented by an attorney, read section 3. Sign the appropriate
         signature line(s) and date your signature. Ifyou complete sections 1 and 2 elg
         your income less monthly expenses does not leave enough to make the payments
         under this reaffirmation agreement, check the box at the top ofpage 1 indicating
         'Presumption ofUndue Hardship."Otherwise, check /he bar a/ the /op ofpage
         1indicating 'Na Presumplion ofUndue Hardship7

         1. We believe this reaffirmation agreement will not impose an undue hardship on my
 dependents or me. I can afford to make the payments on the reaffirmed debt because my monthly income
(take home pay plus any other income received) is sLisc0 (   A and my actual current monthly expenses
 including monthly payments on post-bankruptcy debt and other reaffirmation agreements total
$smq.00,     leaving $ —5i11.00to make the required payments on this reaffirmed debt.

          I understand that if my income less my monthly expenses does not leave enough to make the
 payments, this reaffirmation agreement is presumed to be an undue hardship on me and must be reviewed
 by the court. However,this presumption may be overcpme if I Vain o the satisfac orTthe court hew
 I can afford to make tlre payments here:              5
   elYt?lCkle2Ci            avid s
                                 eters
                         (Use and additional page if needed for a full explanation.)

         2. 1 received a copy of the Reaffirmation Disclosure Statement in Part A and a completed and
 signed reaffi      :gy ment.
                           ee
 Signed:


         (Joint Qebtor if any)
 Date:         24Lttli"
                                                     Or
            [tithe creditor is a Credit Union and the Debtors are represented by an attorney]

         3. i believe this reaffirmation agreement is in our financial interest. I can afford to make the
 payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure Statement in Part A
 and a completed and signed reaffirmation agreement.


Signed:
       (Debtor)

         (Joint Debtor, if any)
 Date:




                                                                                 46340 — Saltzman   8
